DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 09/30/2022
Claims 1 and 18 have been amended
Claims 1-21 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2020/0146408) in view of Flax (US 3,441,033).

Claim 1. Porras discloses a multi-module utility case, comprising:

a case 100 having a plurality of compartments 140 and openings (spaces for brushes; fig. 5) formed within said case;

a plurality of fully removable modules 144, with each said module being sized and shaped to form fit within at least one of the plurality of compartments and openings formed within the case ([0022]; fig. 4-5);

wherein said plurality of modules are at least one of a thermal insulated module, a liquid-proof module, a spray module, an electrically insulated module, a mirror, a dental pick, an electrical charger, a hair comb module, a toothbrush module, a contact lens case module (abstract).

Porras fails to disclose retention means for the plurality of compartments. Flax teaches a retention means 34, 36, 38, 88, 90, 92 incorporated into each of the case plurality of compartments wherein each retention means provides a force to hold each respective module within a respective compartment (col. 6, ll. 62-75; fig. 4). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container of Porras to include the retention means of Flax to assist the user in maintaining the position of the stored items as seen in fig. 4 of Flax.

Claim 2. Porras-Flax discloses the multi-module utility case of claim 1, wherein said retention means is a detent 34, 36 and corresponding projection 38 incorporated into each of the case plurality of compartments (fig. 1). 
Claim 4-5. Porras-Flax discloses the multi-module utility case of claim 1, wherein said case is manufactured from a thermoplastic material and metallic material (Flax; col. 3, ll. 66-75; col. 4, ll. 1-5). 

Claim 6. Porras-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules is a one-time usage liquid-proof module incorporating a removable seal strip to open said module to provide access to a liquid-based item (Porras; abstract).

Claim 9. Porras-Flax discloses the multi-module utility case of claim 1, wherein at least one of the plurality of modules is a one-time usage module that can incorporate a tear corner to open said module to allow dispensing of a powder or liquid-based composition (Porras; [0020]). 

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2020/0146408) in view of Flax (US 3,441,033) in view of Ambielli (US 2020/0085513).

Claim 3. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose spring actuated retention means. Ambielli teaches wherein said retention means is a push spring release mechanism incorporated into each of the case plurality of compartments wherein each said spring release mechanism provides a spring force to urge the respective module out of the case opening when push actuated by a user ([0049], [0052]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the retention means of Porras-Flax to include the spring-assisted retention means of Ambielle to remove an easily accessible product from the case. 




Claim(s) 10-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 2020/0146408) in view of Flax (US 3,441,033) in view of Penaflor (US 2020/0118454).

Claim 10-13, 15. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose a spray bottle. Penaflor teaches wherein at least one of the plurality of modules is a spray device formed with nozzle, an actuator, and a pressure valve to allow users to load said spray device with a liquid-based composition under pressure;

wherein at least one of the plurality of modules has a flexible section (toothpaste) and nozzle allowing a user to apply pressure to the module and force any contents within the module out the nozzle ([0045]). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the container kit contents of Porras-Flax to include the spray bottle of Penaflor to provide the user with other forms releasing stored contents. 

8.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 7,048,114) in view of Flax (US 3,441,033) in view of Taylor (US 2005/0150513).

Claim 14. Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose magnets. Taylor teaches the utility case further comprising a plurality of magnets 116 incorporated into said utility case 100; and 

an additional element 118 having respective magnets incorporated into said additional element wherein said additional element may be directly and magnetically attached to an outside surface of said utility case ([0037]; fig. 3). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case of Porras-Flax to include the magnetic connection of Taylor to assist in maintaining a closed configuration of the case. 
9.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 7,048,114) in view of Flax (US 3,441,033) in view of Roberts et. al. (US 2017/0340403).

Claim 16: Porras-Flax discloses the multi-module utility case of claim 1, but fails to disclose a case including an epi-pen. Roberts et. al. teaches wherein at least one of the plurality of modules is an epi-pen module ([0014]; fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the case contents of Porras-Flax to include the epi-pen of Roberts et. al. to provide the user with other stored contents. 

10.	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porras (US 7,048,114) in view of Flax (US 3,441,033) in view of Verneuille (US 9,578,938)

Claim 17. Porrass-Flax discloses the multi-module utility case of claim 1, but fails to disclose food utensils. Verneuille teaches wherein at least one of the plurality of modules houses at least one of a straw and a food utensil (col. 12, ll. 41-50). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the kit of Porras-Flax to include the utensils of Verneuille to cooperate with the remaining components of Prottas-Flax and prepare a traveler for emergency and non-emergency travel situations (Verneuille; abstract). 

11.	Claims 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai (US 5,337,890) in view of Soffer (US 2019/0093877).

Claim 18-21. Lai discloses a multi-module utility case, comprising:

a case sleeve 7 having a larger opening at one end (opening at front end),

a slidable plate 8a, b sized and shaped to slide within said case sleeve larger opening and to form fit within said case sleeve (col. 2, ll. 3-30);

a plurality of frictionally engaged modules, with each said module being sized and shaped so that said plurality of modules form fit upon said plate (abstract); and

a retention means 71, 81 incorporated into said case sleeve and plate to provide a retaining force of said plate and said plurality of modules within said case sleeve (fig. 3). 

It is noted that the cavities could accommodate a range of modules. Including those specified in the claims would be an obvious combination to one having ordinary skill in the art. Such a modification would fail to work against the utility of the invention since a modification in the size of the module could be made.  

A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Lai fails to disclose removable slidable plate. Soffer teaches a slidable plate 210 sized and shaped to removably slide within the case sleeve [0041]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the trays of Lai to include the removable tray of Soffer to assist in cleaning and fully loading the tray during use.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.
Regarding Claim 1: The fully removable modules of Porras are the removable trays 144. Porras also teaches the ability for the stored items to be placed in the compartments 142 without the use of the trays. In this case, the stored items are the fully removable module since applicant fails to define what is being called a “module” and it appears, from the instant specification, that the mere item is considered a “module”. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735       

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735